UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 14-4748
                                    _____________

                            UNITED STATES OF AMERICA

                                           v.

                                    ALBERT LEON
                                        a/k/a
                                        "La"

                                         Albert Leon,
                                              Appellant
                                    _____________

                   On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                          District Court No. 1-05-cr-00485-002
                  District Judge: The Honorable William W. Caldwell


                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    July 10, 2015

              Before: FUENTES, ROTH, and NYGAARD, Circuit Judges

                                ____________________

                                 JUDGMENT ORDER
                                ____________________


       This cause came on to be considered on the record from the United States District
Court for the Middle District of Pennsylvania and was submitted on July 10, 2015. The
District Court held a final supervised release revocation hearing and by judgment entered
December 5, 2014 imposed a twelve-month prison sentence for Defendant’s violation.
Counsel filed a notice of appeal from the District Court's judgment. Counsel then filed a
brief pursuant to Anders v. California, 386 U.S. 738 (1967). Although given an
opportunity to do so, Defendant did not file a pro se brief. Subsequently, Defendant
completed the imposed sentence.

The Defendant having completed the service of his revocation sentence and having been
released by the Bureau of Prisons with no additional supervised conditions imposed, this
appeal is dismissed as moot in accordance with Spencer v. Kemna, 523 U.S. 1, 7 (1998);
United States v. Kissinger, 309 F.3d 179, 181-82 (3d Cir. 2002). The motion to
withdraw as counsel pursuant to Anders is hereby granted.

                                                         By the Court,

                                                         s/ Julio M. Fuentes
                                                         Circuit Judge


ATTEST:

s/Marcia M. Waldron
Clerk

Dated: April 12, 2016